Citation Nr: 0825646	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  07-12 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The veteran had active military service from December 1944 to 
December 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of April and June 2006 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  

This case has been advanced on the Board's docket owing to 
the veteran's advanced age.  38 U.S.C.A. § 7107(a)(2) (West 
2002) and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran does not have hearing loss that is related to 
his military service.  

2.  The veteran does not have tinnitus that is related to his 
military service.


CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.385 (2007).  

2.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2002.  Although the complete notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Specifically, the initial VCAA notification did not 
include the criteria for assigning disability ratings or for 
award of an effective date, see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), though he was apprised of these 
criteria in a letter dated in March 2006.  In any event, 
because the veteran's claims will be denied, these questions 
are not now before the Board.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).)  Nothing about the evidence or any response to 
the RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO also provided a statement of the 
case (SOC) and a supplemental statement of the case (SSOC) 
reporting the results of its reviews of the issues on appeal 
and the text of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO sought to obtain the 
veteran's service medical records (SMRs), but was informed by 
an October 2005 report from the National Personnel Records 
Center (NPRC) that the veteran's service medical records 
(SMRs) were among those thought to have been destroyed in a 
1973 fire at NPRC.  When records in government custody are 
lost or destroyed, VA has a heightened duty to consider the 
benefit-of-the-doubt doctrine, to assist the claimant in 
developing the claim, and to explain its decision.  See Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).  The veteran was 
informed of the likelihood that his SMRs were lost in the 
NPRC fire, and was asked to provide the dates and places of 
treatment related to his claims in order that a search of 
secondary sources for service-related medical records could 
be made.  In correspondence dated in October 2005, the 
veteran marked "N/A," suggesting that he had never been 
treated for either hearing loss or tinnitus in service.  In 
correspondence dated in April 2006, the veteran indicated 
that he had no other information or evidence to give VA to 
substantiate his claims, and that he had no copies of his 
SMRs.  VA has no duty to inform or assist that was unmet.  

The veteran contends that he has bilateral hearing loss and 
tinnitus that are attributable to acoustic trauma experienced 
during his service in the Army Air Force.  As noted, the 
veteran's SMRs are substantially missing.  The only SMR 
document of record is the report of his separation 
examination conducted in October 1946.  The examination 
report shows a whispered voice examination revealing normal 
hearing acuity of 15/15.  As noted, the veteran responded to 
an inquiry from the RO that he was not treated for either 
hearing loss or tinnitus while in service.  Even though 
specifically asked by the RO to identify or provide relevant 
post-service medical records, the veteran also has not 
indicated that he has ever been treated for any complaints of 
hearing loss or tinnitus at any time either while in, or 
since leaving, military service.  

Of record is the report of a VA audiological evaluation 
conducted in June 2006.  That report noted that the veteran 
reported that his duties in service were as a "flight 
chief" and that in that capacity he was responsible for 
maintaining the aircraft under  his supervision.  The veteran 
reported that after leaving active duty he worked as a 
teacher and coach, and in school administration.  He denied 
any post-service recreational noise exposure, and denied any 
interaction attributable to ear surgery, ototoxic medication, 
or head trauma.  He also denied any family history of hearing 
loss or tinnitus.  

The VA examiner, a Ph.D. audiologist, reported that 
audiological evaluation revealed that pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
60
75
85
LEFT
30
35
80
70
80

The examiner concluded that the veteran has a mild to severe 
degree sloping sensory hearing loss in both ears.  

The examiner noted that the veteran was uncertain of the 
onset of his tinnitus, but reported that it was constant 
rather than periodic.  The examiner also noted that the 
veteran's service record showed only whisper test results, 
and that whisper test results were not valid for assessing 
hearing loss.  

The examiner acknowledged that the veteran's duties on the 
flight line in service likely exposed him to some degree of 
aircraft noise, though the amount of exposure was uncertain.  
In light of the fact that the record shows no history of 
hearing loss or tinnitus complaints, and that the veteran had 
waited 60 years after his separation from military service 
before claiming service connection for hearing loss and 
tinnitus, the examiner found that he could not be at least 50 
percent certain that the veteran's hearing loss and tinnitus 
were a result of military related noise.  Therefore, he 
concluded, it was less likely as not (less than 50 percent 
probability) that hearing loss and tinnitus were caused by or 
a result of military-related acoustic trauma.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including sensorineural hearing loss, may be presumptively 
service connected if they become manifest to a degree of 10 
percent or more within one year of leaving qualifying 
military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).  
Moreover, the absence of evidence of hearing loss in service 
is not a bar to service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  

The record does not show, and the veteran has not claimed, 
that either of his claimed disabilities became manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service.  Service connection on a 
presumptive basis therefore is not warranted.  

While the RO has conceded in its statement of the case that 
there was noise exposure in service, and the June 2006 VA 
audiological evaluation revealed that the veteran has a 
current hearing loss disability as defined by VA regulations, 
there is no medical evidence of a nexus between the in-
service noise exposure and the veteran's current hearing loss 
and/or tinnitus.  As noted, the veteran's June 2006 
audiological examiner opined that, based on all of the 
evidence before him, he could not be at least 50 percent 
certain that the veteran's hearing loss and tinnitus were a 
result of military-related noise.  His conclusion was that it 
was less likely as not that the veteran's hearing loss and 
tinnitus were caused by or a result of military-related 
acoustic trauma.  This medical opinion is uncontradicted and 
therefore is persuasive-the greater weight of the evidence 
is against the veteran's claims.  

The Board acknowledges the veteran's contention that he has 
bilateral hearing loss and tinnitus that are related to his 
military service.  However, there is no evidence of record 
showing that the veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion that his current hearing loss or 
tinnitus results from acoustic trauma occurring more than 60 
years ago as opposed to, for example, a normal consequence of 
aging.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2007).  Consequently, the veteran's 
own assertions as to his claims of hearing loss and tinnitus 
have no probative value.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
veteran does not have hearing loss or tinnitus that is 
traceable to disease or injury incurred in or aggravated 
during active military service.




ORDER

Entitlement to service connection for hearing loss is denied. 

Entitlement to service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


